EXHIBIT 99.1 PRESS RELEASE TITLED "SPICY PICKLE FRANCHISING, INC. ACQUIRES BREAD GARDEN URBAN CAFES" DATED OCTOBER 1, 2008 Spicy Pickle Franchising, Inc. Acquires Bread Garden Urban Cafes Denver, Colorado – October 1, 2008Spicy Pickle Franchising, Inc. (OTCBB: SPKL) fast casual restaurants announced today the acquisition of Bread Garden Franchising, Inc., the franchisor of the Bread Garden Urban Cafes, a chain of franchised fast casual restaurants located in the greater Vancouver, Canada area. Currently there are 11 operating restaurants. Spicy Picklepurchased substantially all of the assets of Bread Garden Franchising, Inc. including all of its rights to operate as the franchisor of the Bread Garden Urban Cafes.As consideration for the acquisition Spicy Pickle issued 5,177,500 shares of its common stock and warrants to purchase up to 3,038,750 shares of its common stock. Bread Garden Franchising, Inc. is a profitable company and the transaction is expected to bring additional working revenue from day one.Spicy Pickle will take over the existing small Bread Garden franchising office located in downtown Vancouver. Immediately after the acquisition, there will be 53 restaurants in 15 states and 2 countries, including both Spicy Pickle® restaurants and Bread Garden Urban Cafes.At the present time there are no plans to convert the Bread Garden Urban Cafes to Spicy Pickle® restaurants. Bread Garden Urban Cafes have been operating for approximately 30 years.Originally started by local residents in the food industry, the cafes were eventually sold to a large multi-unit corporation and in 2004 to a family that resides in the Vancouver area. The cafes serve coffee, pastries and breakfast items as well as lunch and dinner along with a wide variety of desserts.The cafes offer Wi-Fi service and are a popular destination throughout the day and evening.As is typical of European style restaurants, the food is displayed in refrigerated glass cases giving customers a visual experience before they choose their menu items. Marc Geman, CEO of Spicy Pickle Franchising, Inc., commented:“We are thrilled to add this terrific chain to our growing portfolio of fast casual restaurants.After extensive due diligence we saw tremendous opportunities. First, we will expand our geographical footprint into the booming Western Canada region which is not suffering from the same credit issues we are witnessing in the States. Secondly, we now have the opportunity to take a very successful coffee, breakfast, pastry and dessert program from the Bread Garden Urban Cafesand import it to the Spicy Pickle® model.
